 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-0014 WBS DB
12                       Respondent,
13            v.                                         ORDER
14    WILLIE JAMES MCNEAL,
15                       Movant.
16

17          Movant requested the appointment of counsel. There currently exists no absolute right to

18   appointment of counsel in a proceeding under 28 U.S.C. § 2255. See, e.g., Irwin v. United States,

19   414 F.2d 606 (9th Cir. 1969). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Rules

21   Governing Section 2255 Proceedings. In the present case, the court does not find that the interests

22   of justice would be served by the appointment of counsel at this time.

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that movant’s request for appointment of

 2   counsel (ECF No. 105) is denied without prejudice to a renewal at a later stage of the

 3   proceedings.

 4   Dated: May 24, 2021
 5

 6

 7   DLB7
     mcne0014.207

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
